Civil action to declare void deed made to board of commissioners of Avery County for county-home site.
From judgment dismissing the action, the plaintiffs appeal, assigning errors.
The purpose of the suit being to divest the county of its property, or to set aside a conveyance already made to the board of *Page 652 
commissioners, it would seem that the grantee in said deed is a necessary party to a complete determination of the rights of those claiming an interest therein. Le Duc v. Brandt, 110 N.C. 289, 14 S.E. 778. Avery County is not a party to the action.
It does not appear from the complaint who the plaintiffs are or what interest they may have in the litigation. It is not alleged that they are taxpayers or residents of Avery County. This is gleaned, if at all, from the title of the cause. 44 C. J., 1430.
It not appearing that the plaintiffs have such interest as to authorize them to bring the action, or that they are in position to do so, the motion to dismiss was properly allowed. Hines v. Vann, 118 N.C. 3, 23 S.E. 932.
There is no allegation of demand and refusal on the part of the county commissioners to bring suit, as was the case in Waddill v. Masten,172 N.C. 582, 90 S.E. 694.
Affirmed.